Citation Nr: 0335112	
Decision Date: 12/15/03    Archive Date: 12/24/03	

DOCKET NO.  99-07 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for traumatic 
arthritis of the cervical spine, currently evaluated as 
20 percent disabling.  

2.  Entitlement to an increased evaluation for traumatic 
arthritis of the lumbar spine, currently evaluated as 
20 percent disabling.

3.  Entitlement to an increased evaluation for radiculopathy 
of the right upper extremity, currently evaluated as 
10 percent disabling.  

4.  Entitlement to an increased evaluation for traumatic 
arthritis of the right hand, currently evaluated as 
10 percent disabling.  

5.  Entitlement to an increased evaluation for traumatic 
arthritis of the left hand, currently evaluated as 10 percent 
disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from January 1951 
to January 1955, and from April 1955 to July 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
VARO in St. Louis, Missouri.  The case was before the Board 
in September 2000 at which time it was remanded in part for 
further development.  The case has been returned to the Board 
for appellate review.

A review of the evidence of record discloses that subsequent 
to the Board remand in September 2000, by rating decision 
dated in October 2002, the disability rating for the 
veteran's traumatic arthritis of the cervical spine was 
increased from 10 percent to 20 percent disabling, effective 
May 29, 1998.  Additionally, the disability rating for his 
arthritis of the lumbar spine was increased from 10 percent 
to 20 percent disabling, effective May 29, 1998.  However, as 
these grants do not represent a total grant of the benefits 
sought on appeal, the claims for increased ratings remain 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

Additional evidence of record includes a November 2002 
statement from the veteran in which he indicated he was 
seeking service connection for post-traumatic stress disorder 
(PTSD).  He referred to having nightmares and dreams of his 
experiences in Vietnam.  He added that he had received 
treatment from a physician.  This matter has not been 
developed or adjudicated for consideration by the Board at 
this time.  The matter is referred to the RO for appropriate 
consideration.


REMAND

In developing the case, the RO has failed to apprise the 
veteran of the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, 
which became effective during the pendency of this appeal.  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA and its implementing regulations require that VA 
provide specific notice to claimants regarding the 
information needed to complete an application for benefits, 
as well as specific notice regarding information or evidence 
required to substantiate a claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA also has a duty to 
assist claimants in the development of their claims.  The 
United States Court of Appeals for Veterans Claims has 
strictly interpreted the requirements to provide the required 
notice and the duty to assist in the development of a claim.  

Review of the record discloses that, among other things, 
pursuant to remand by the Board in September 2000, the 
veteran was accorded examinations in March 2002.  However, a 
review of the examination reports reflects the examiners did 
not adequately address the impact of 38 C.F.R. §§ 4.40 and 
4.45, which recognize that functional loss of a joint may 
result from pain on motion or use, when supported by adequate 
pathology, as required by DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995). 


In view of the foregoing, the case is REMANDED for the 
following:  

1.  The RO must perform a review of the 
claims file and ensure that all 
notification and development action 
required by the VCAA, in addition to that 
specified below, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, are 
fully complied with and satisfied.  The 
veteran should be provided a letter 
notifying him of the provisions of the 
VCAA and the impact on his claims.  The 
letter should contain a statement 
disclosing the type of evidence that will 
be essential to the success of his claim, 
as well as a statement as to which 
portion of evidence, if any, is to be 
provided by him and which, if any, the VA 
will attempt to obtain on his behalf.  An 
appropriate period of time should be 
allowed for response.

2.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who treated for the 
disabilities at issue in the recent past.  
After securing the necessary releases, 
the RO should obtain copies of the 
treatment records from any providers 
identified by the veteran.  These records 
should be associated with the claims 
file.  

3.  The RO should arrange for the veteran 
to undergo appropriate VA examinations to 
determine the current nature and extent 
of his service-connected disabilities.  
All necessary tests and studies, to 
include X-rays and range of motion 
studies, with normal ranges provided for 
comparison purposes, should be 
accomplished.  All clinical findings 
should be set forth in detail.  Each 
examiner should render specific findings 
as to whether there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the disability being 
evaluated.  In addition, each examiner 
should indicate whether, and to what 
extent, the veteran experiences 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups.  To the extent possible, each 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.  The complete rationale 
for any opinion expressed should be set 
forth.  

4.  Thereafter, the RO should consider 
all of the evidence of record and 
readjudicate the claims.  If the benefits 
sought are not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issues on appeal.  An appropriate period 
of time should be allowed for response.

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is to be 
advised that the examinations requested in this REMAND are 
deemed necessary to evaluate his claims and that his failure, 
without good cause, to report for any scheduled examinations 
could result in denial of the claims.  38 C.F.R. § 3.655 
(2003).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



